Case 1:19-cv-00427-MSM-LDA Document 20-3 Filed 12/11/20 Page 1 of 3 PagelD #: 386

EXHIBIT C
Case 1:19-cv-00427-MSM-LD ; BV tage Page 2 of 8 PagelD #: 387.

Marta Faria _
120 Lena Street :
East Providence, RL 02914 —

 

ae RE: - Apolonia M. Morais o ae

‘Dear Madam or Sir:

eee ame : = sn ce of foreclosure sale, which indicates that _

1g sent to you becanse a title report indicates that you have an”
interest i in the hovered perly.. !

Enclosure
Certified Mail/RRR
and Regular Mail

cee 4089 Main Street _
_ Papeete Rhode ‘sian

 
 

 

  

 
